



SECOND LOAN MODIFICATION AGREEMENT
This Second Loan Modification Agreement (this “Loan Modification Agreement”) is
entered into as of _______________, 2016, by and between SILICON VALLEY BANK, a
California corporation, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 (“Bank”) and LIMELIGHT NETWORKS, INC., a
Delaware corporation with its principal place of business at 222 South Mill
Avenue, 8th Floor, Tempe, Arizona 85281 (“Borrower”).
1.DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other indebtedness
and obligations which may be owing by Borrower to Bank, Borrower is indebted to
Bank pursuant to a loan arrangement dated as of November 2, 2015, evidenced by,
among other documents, a certain Loan and Security Agreement dated as of
November 2, 2015, between Borrower and Bank, as amended by that certain First
Loan Modification Agreement dated as of March 30, 2016, between Borrower and
Bank (the “Loan Agreement”). Capitalized terms used but not otherwise defined
herein shall have the same meaning as in the Loan Agreement.
2.    DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as defined in the Loan Agreement (together with any other collateral
security granted to Bank, the “Security Documents”). Hereinafter, the Security
Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3.    DESCRIPTION OF CHANGE IN TERMS.
A.
Modifications to Loan Agreement.

1
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.5(b) thereof:

“    (b)    Anniversary Fee. A fully earned, non-refundable anniversary fee of
Fifty Thousand Dollars ($50,000.00) shall be earned as of the Effective Date,
and shall be due and payable on the earliest to occur of (i) the date that is
one (1) year from the Effective Date, (ii) the occurrence of an Event of
Default, or (iii) the termination of this Agreement;”
and inserting in lieu thereof the following:
“    (b)    Intentionally Omitted.”
2
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 2.5(c) thereof:

“A fee (the “Unused Revolving Line Facility Fee”), payable quarterly in arrears
on the last day of each quarter, and on the Revolving Line Maturity Date, in an
amount equal to (i) when a Streamline Period is in effect, three-eighths of one
percent (0.375%) per annum of the average unused portion of the Revolving Line,
as determined by Bank in accordance with this Section 2.5(c), and (ii) when a
Streamline Period is not in effect, one-quarter of one percent (0.25%) per annum
of the average unused portion of the Revolving Line, as determined by Bank in
accordance with this Section 2.5(c).”
and inserting in lieu thereof the following:
“A fee (the “Unused Revolving Line Facility Fee”), payable quarterly in arrears
on the last day of each quarter, and on the Revolving Line Maturity Date, in an
amount equal to three-tenths of one percent (0.30%) per annum of the average
unused portion of the Revolving Line, as determined by Bank in accordance with
this Section 2.5(c).”
3
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 3.4(a) thereof:

“    (3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances, provided that LIBOR Advances shall only be available when a Streamline
Period is in effect;”
and inserting in lieu thereof the following:
“    (3) whether the Advance is to be comprised of LIBOR Advances or Prime Rate
Advances;”
4
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 3.5(a) thereof:

“    (1)    provided that a Streamline Period is in effect, elect to convert on
any Business Day, Prime Rate Advances into LIBOR Advances;
(2)    provided that a Streamline Period is in effect, elect to continue on any
Interest Payment Date any LIBOR Advances maturing on such Interest Payment Date;
or”
and inserting in lieu thereof the following:
“    (1)    elect to convert on any Business Day, Prime Rate Advances into LIBOR
Advances;
(2)    elect to continue on any Interest Payment Date any LIBOR Advances
maturing on such Interest Payment Date; or”
5
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 3.5(d) thereof:

“    Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) a Streamline Period ceases to be in effect, (ii)
an Event of Default exists, or (iii) the aggregate principal amount of the Prime
Rate Advances which have been previously converted to LIBOR Advances, or the
aggregate principal amount of existing LIBOR Advances continued, as the case may
be, at the beginning of an Interest Period shall at any time during such
Interest Period exceeds the lesser of the Revolving Line or the Borrowing Base.”
and inserting in lieu thereof the following:
“    Any LIBOR Advances shall, at Bank’s option, convert into Prime Rate
Advances in the event that (i) an Event of Default exists, or (ii) the aggregate
principal amount of the Prime Rate Advances which have been previously converted
to LIBOR Advances, or the aggregate principal amount of existing LIBOR Advances
continued, as the case may be, at the beginning of an Interest Period shall at
any time during such Interest Period exceed the lesser of the Revolving Line or
the Borrowing Base.”
6
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.2 thereof:

“    (a)    a Transaction Report (and any schedules related thereto) (i) with
each request for an Advance, (ii) no later than Friday of every week when a
Streamline Period is not in effect, and (iii) within thirty (30) days after the
end of each month when a Streamline Period is in effect;
(b)    within thirty (30) days after the end of each month, (i) monthly accounts
receivable agings, aged by invoice date, (ii) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (iii)
monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, Deferred Revenue report, and general ledger;
(c)    after the occurrence of the Akamai Event, as soon as available, but no
later than thirty (30) days after the last day of each month, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form of
presentation reasonably acceptable to Bank;
(d)    within thirty (30) days after the last day of each month, a duly
completed Compliance Certificate signed by a Responsible Officer, certifying
that as of the end of such month, Borrower was in full compliance with all of
the terms and conditions of this Agreement, and setting forth calculations
showing compliance with the financial covenants set forth in this Agreement and
such other information as Bank may reasonably request, including, without
limitation, a statement that at the end of such month there were no held
checks;”
and inserting in lieu thereof the following:
“    (a)    a Transaction Report (and any schedules related thereto) (i) with
each request for an Advance, (ii) within thirty (30) days after the last day of
each month in which Advances are outstanding or an Advance request has been
made, and (iii) thirty (30) days after the last day of each quarter to the
extent not required pursuant to (ii) during any month in such quarter;
(b)    within (i) thirty (30) days after the end of each month in which Advances
are outstanding or an Advance request has been made and (ii) thirty (30) days
after the last day of each quarter to the extent not required pursuant to (i)
during any month in such quarter, (A) monthly accounts receivable agings, aged
by invoice date, (B) monthly accounts payable agings, aged by invoice date, and
outstanding or held check registers, if any, and (C) monthly reconciliations of
accounts receivable agings (aged by invoice date), transaction reports, Deferred
Revenue report, and general ledger;
(c)    no later than thirty (30) days after the last day of each month in which
Advances are outstanding or an Advance request has been made, a company prepared
consolidated balance sheet and income statement covering Borrower’s consolidated
operations for such month certified by a Responsible Officer and in a form of
presentation reasonably acceptable to Bank;
(d)    within (i) thirty (30) days after the last day of each month in which
Advances are outstanding or an Advance request has been made and (ii) thirty
(30) days after the last day of each quarter to the extent not required pursuant
to (i) during any month in such quarter, a duly completed Compliance Certificate
signed by a Responsible Officer, certifying that as of the end of such period,
Borrower was in full compliance with all of the terms and conditions of this
Agreement, and setting forth calculations showing compliance with the financial
covenant set forth in this Agreement and such other information as Bank may
reasonably request, including, without limitation, a statement that at the end
of such period there were no held checks;”
7
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.3(c) thereof:

“    All amounts received in the Cash Collateral Account will be (i) applied to
immediately reduce the Obligations under the Revolving Line when a Streamline
Period is not in effect, with any excess transferred to Borrower’s operating
account with Bank, or (ii) transferred to Borrower’s operating account with Bank
when a Streamline Period is in effect.”
and inserting in lieu thereof the following:
“    So long as no Event of Default exists, all amounts received in the Cash
Collateral Account will be transferred to Borrower’s operating account with
Bank.”
8
The Loan Agreement shall be amended by deleting the following text, appearing in
Section 6.4 thereof:

“    Except as otherwise provided in Section 6.3(c), deliver, in kind, all
proceeds arising from the disposition of any Collateral to Bank in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be (a) prior to an Event of Default, (i)
transferred to Borrower’s operating account with Bank when a Streamline Period
is in effect, and (ii) applied to the Obligations pursuant to the terms of
Section 2.6(b) hereof when a Streamline Period is not in effect, and (b) after
the occurrence and during the continuance of an Event of Default, applied to the
Obligations pursuant to the terms of Section 9.4 hereof;”
and inserting in lieu thereof the following:
“    Except as otherwise provided in Section 6.3(c), deliver, in kind, all
proceeds arising from the disposition of any Collateral to Bank in the original
form in which received by Borrower not later than the following Business Day
after receipt by Borrower, to be (a) prior to an Event of Default, transferred
to Borrower’s operating account with Bank and (b) after the occurrence and
during the continuance of an Event of Default, applied to the Obligations
pursuant to the terms of Section 9.4 hereof;”
9
The Loan Agreement shall be amended by deleting the following, appearing as
Section 6.9 thereof:

“6.9    Financial Covenants.
(a)    Tangible Net Worth. Maintain, on a consolidated basis with respect to
Borrower and its Subsidiaries:
(1)    Prior to the occurrence of the Akamai Event, to be tested as of the last
day of each quarter, a Tangible Net Worth of at least the Required Tangible Net
Worth Amount.
(2)    Following the occurrence of the Akamai Event, to be tested as of the last
day of each month, a Tangible Net Worth of the Required Tangible Net Worth
Amount minus Fifty Two Million Five Hundred Thousand Dollars ($52,500,000.00);
provided, however, that if the Akamai Letter of Credit is thereafter terminated,
and, at such time, no payments are made by Borrower and/or liability accrued on
Borrower’s balance sheet, in either case pursuant to the Akamai Litigation,
Borrower shall thereafter maintain a Tangible Net Worth of at least the Required
Tangible Net Worth Amount.
(b)    Unfunded Capital Expenditures. Not have Capital Expenditures (to be
tested as of any day), on a consolidated basis with respect to Borrower and its
Subsidiaries, in excess of (i) Thirty Million Dollars ($30,000,000.00) for
Borrower’s fiscal year ending December 31, 2015, and (ii) Twenty Five Million
Dollars ($25,000,000.00) per fiscal year for each fiscal year thereafter;
provided, however, that any Permitted Indebtedness incurred in excess of Ten
Million Dollars ($10,000,000.00) under subsection (e) of the definition of
Permitted Indebtedness shall reduce the amount of Capital Expenditures permitted
during the year such Indebtedness is incurred on a dollar for dollar basis.”
and inserting in lieu thereof the following:
“6.9    Financial Covenants.
(a)    Tangible Net Worth. Maintain, on a consolidated basis with respect to
Borrower and its Subsidiaries, through and including September 30, 2016:
(1)    Prior to the occurrence of the Akamai Event, to be tested as of the last
day of each quarter, a Tangible Net Worth of at least the Required Tangible Net
Worth Amount.
(2)    Following the occurrence of the Akamai Event, to be tested as of the last
day of each month, a Tangible Net Worth of the Required Tangible Net Worth
Amount minus Fifty Two Million Five Hundred Thousand Dollars ($52,500,000.00);
provided, however, that if the Akamai Letter of Credit is thereafter terminated,
and, at such time, no payments are made by Borrower and/or liability accrued on
Borrower’s balance sheet, in either case pursuant to the Akamai Litigation,
Borrower shall thereafter maintain a Tangible Net Worth of at least the Required
Tangible Net Worth Amount.
(b)    Unfunded Capital Expenditures. Not have Capital Expenditures (to be
tested as of any day), on a consolidated basis with respect to Borrower and its
Subsidiaries, in excess of (i) Thirty Million Dollars ($30,000,000.00) for
Borrower’s fiscal year ending December 31, 2015, and (ii) Twenty Five Million
Dollars ($25,000,000.00) per fiscal year for each fiscal year thereafter through
and including September 30, 2016; provided, however, that any Permitted
Indebtedness incurred in excess of Ten Million Dollars ($10,000,000.00) under
subsection (e) of the definition of Permitted Indebtedness shall reduce the
amount of Capital Expenditures permitted during the year such Indebtedness is
incurred on a dollar for dollar basis.
(c)    Minimum Liquidity. Maintain at all times, to be tested (i) as of the last
day of each month in which Advances are outstanding or an Advance request has
been made and (ii) as of the last day of each quarter to the extent not tested
pursuant to (i) during any month in such quarter, Liquidity of at least Seven
Million Five Hundred Thousand Dollars ($7,500,000.00), of which at least Five
Million Dollars ($5,000,000.00) shall be unrestricted and unencumbered (other
than Liens in favor of Bank pursuant to the general security interest granted in
this Agreement) cash and Cash Equivalents held by Borrower in Deposit Accounts
or Securities Accounts in Borrower’s name maintained with Bank or Bank’s
Affiliates.”
10
The Loan Agreement shall be amended by deleting the following text, appearing in
the definition of “Eligible Accounts” in Section 13.1 thereof:

“    (e)    Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, Canada, Australia, Mexico,
India, Japan, China, Singapore, South Korea, Israel, Malta, the United Kingdom,
Ireland, France, Germany, Switzerland, Norway, Sweden, Finland, Luxembourg,
Portugal, Monaco, Austria, and Denmark, unless otherwise approved by Bank in
writing on a case by case basis in its sole discretion;”
and inserting in lieu thereof the following:
“    (e)    Accounts owing from an Account Debtor which does not have its
principal place of business in the United States, Canada, Australia, Mexico,
India, Japan, China, Singapore, South Korea, Israel, Malta, the United Kingdom,
Ireland, France, Germany, Switzerland, Norway, Sweden, Finland, Luxembourg,
Portugal, Monaco, Austria, Denmark, and the United Arab Emirates, unless
otherwise approved by Bank in writing on a case by case basis in its sole
discretion;”
11
The Loan Agreement shall be amended by deleting the following text, appearing in
the definition of “Eligible Accounts” in Section 13.1 thereof:

“    (o)    Accounts for which the Account Debtor has not been invoiced;”
and inserting in lieu thereof the following:
“    (o)    Accounts for which the Account Debtor has not been invoiced, except
for Accounts arising from Network Overages;”
12
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“    “Borrowing Base” is (a) eighty percent (80.0%) of Eligible Accounts plus
(b) the lesser of (i) without duplication of (a), eighty percent (80.0%) of
Borrower’s Network Overages or (ii) Ten Million Dollars ($10,000,000.00), as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank has the right, after consultation and prior notice to
Borrower, to decrease the foregoing percentages and amounts in its good faith
business judgment to mitigate the impact of events, conditions, contingencies,
or risks which may adversely affect the Collateral or its value.”
“    “Network Overages” means the earned and unbilled units used by Account
Debtors of Borrower that exceeded each Account Debtor’s minimum data usage
threshold for said month that, but for subsection (o) of the definition of
Eligible Accounts, are Eligible Accounts. For clarity, once such amount is
billed it will no longer be considered a Network Overage for purposes of this
Agreement.”
“    “Prime Rate” is the greater of (a) the sum of (i) the Federal Funds
Effective Rate and (ii) one-half of one percent (0.50%) and (b) the rate of
interest per annum from time to time published in the money rates section of The
Wall Street Journal or any successor publication thereto as the “prime rate”
then in effect; provided that if such rates of interest, as set forth from time
to time by the Federal Reserve Bank of New York and in the money rates section
of The Wall Street Journal, become unavailable for any reason as determined by
Bank, the “Prime Rate” shall mean the rate of interest per annum announced by
Bank as its prime rate in effect at its principal office in the State of
California (such Bank announced Prime Rate not being intended to be the lowest
rate of interest charged by Bank in connection with extensions of credit to
debtors).”
“    “Prime Rate Margin” is (a) when a Streamline Period is in effect, one-half
of one percent (0.50%) and (b) when a Streamline Period is not in effect, one
and one-half of one percent (1.50%).”
“    “Revolving Line” is an aggregate principal amount not to exceed Twenty Five
Million Dollars ($25,000,000.00) outstanding at any time.”
“    “Revolving Line Maturity Date” is November 2, 2017.”    
and inserting in lieu thereof the following:
“    “Borrowing Base” is eighty percent (80.0%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Transaction Report; provided,
however, that Bank has the right, after consultation and prior notice to
Borrower, to decrease the foregoing percentage and amount in its good faith
business judgment to mitigate the impact of events, conditions, contingencies,
or risks which may adversely affect the Collateral or its value.”
“    “Network Overages” means the earned and unbilled units used by Account
Debtors of Borrower that exceeded each Account Debtor’s minimum data usage
threshold for said month. For clarity, once such amount is billed it will no
longer be considered a Network Overage for purposes of this Agreement.”

“    “Prime Rate” is the rate of interest per annum from time to time published
in the money rates section of The Wall Street Journal or any successor
publication thereto as the “prime rate” then in effect; provided that, in the
event such rate of interest is less than zero, such rate shall be deemed to be
zero for purposes of this Agreement; and provided further that if such rate of
interest, as set forth from time to time in the money rates section of The Wall
Street Journal, becomes unavailable for any reason as determined by Bank, the
“Prime Rate” shall mean the rate of interest per annum announced by Bank as its
prime rate in effect at its principal office in the State of California (such
Bank announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors).”
“    “Prime Rate Margin” is one-half of one percent (0.50%).”
“    “Revolving Line” is an aggregate principal amount not to exceed Five
Million Dollars ($5,000,000.00) outstanding at any time.”
“    “Revolving Line Maturity Date” is November 2, 2018.”    
13
The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“    “Federal Funds Effective Rate” is for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day of such transactions received by Bank from three federal
funds brokers of recognized standing selected by it.”
“    “Streamline Period” is, on and after the Effective Date, provided no Event
of Default has occurred and is continuing, the period (a) commencing on the
first day of the month following the day that Borrower provides to Bank a
written report that Borrower had, for each consecutive day in the immediately
preceding month, Liquidity of at least Seventeen Million Five Hundred Thousand
Dollars ($17,500,000.00) (the “Threshold Amount”); and (b) terminating on the
earlier to occur of (i) the occurrence of an Event of Default, or (ii) the first
day thereafter in which Borrower fails to maintain the Threshold Amount on any
day. Upon the termination of a Streamline Period, Borrower must maintain the
Threshold Amount each consecutive day for two (2) consecutive months prior to
entering into a subsequent Streamline Period. Borrower shall give Bank prior
written notice of Borrower’s election to enter into any such Streamline Period,
and each such Streamline Period shall commence on the first day of the monthly
period following the date the Bank confirms that the Threshold Amount has been
achieved.”
“    “Threshold Amount” is defined in the definition of Streamline Period.”
14
The Compliance Certificate appearing as Exhibit B to the Loan Agreement is
hereby replaced with the Compliance Certificate attached as Schedule 1 hereto.

4.    FEES AND EXPENSES. Borrower shall pay to Bank a modification fee equal to
Twenty-Two Thousand Five Hundred Dollars ($22,500.00), which fee shall be due on
the date hereof and shall be deemed fully earned as of the date hereof. Borrower
shall also reimburse Bank for all reasonable legal fees and expenses incurred in
connection with this amendment to the Existing Loan Documents.
5.    RATIFICATION OF PERFECTION CERTIFICATE. Except as set forth on Schedule 2
attached hereto, Borrower hereby ratifies, confirms and reaffirms, all and
singular, the terms and disclosures contained in a certain Perfection
Certificate of Borrower dated as of November 2, 2015, and acknowledges, confirms
and agrees that the disclosures and information Borrower provided to Bank in
such Perfection Certificate have not changed, as of the date hereof.
6.    POST-CLOSING CONDITIONS. Borrower shall deliver to Bank, within thirty
(30) days after the date of this Loan Modification Agreement, (i) a long-form
good standing certificate of Borrower certified by the Secretary of State of
Delaware, and (ii) evidence satisfactory to Bank that the policies and
endorsements required by Section 6.7 of the Loan Agreement are in full force and
effect, together with appropriate evidence showing lender loss payable and
additional insured endorsements in favor of Bank
7.    CONSISTENT CHANGES. The Existing Loan Documents are hereby amended
wherever necessary to reflect the changes described above.
8.    RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Bank, and confirms that the indebtedness secured thereby includes, without
limitation, the Obligations.
9.    NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
10.    CONTINUING VALIDITY. Borrower understands and agrees that in modifying
the existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect.
Bank’s agreement to modifications to the existing Obligations pursuant to this
Loan Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
11.    COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]



This Loan Modification Agreement is executed as of the date first written above.
BORROWER:                        BANK:
LIMELIGHT NETWORKS, INC.            SILICON VALLEY BANK
By:____________________________________        By:____________________________________
Name:__________________________________        Name:_________________________________
Title:___________________________________        Title:___________________________________
                            
SCHEDULE 1
EXHIBIT B
COMPLIANCE CERTIFICATE
TO:    SILICON VALLEY BANK                Date:                 
FROM: LIMELIGHT NETWORKS, INC.


The undersigned authorized officer of LIMELIGHT NETWORKS, INC. (“Borrower”)
certifies that under the terms and conditions of the Loan and Security Agreement
between Borrower and Bank (the “Agreement”), (1) Borrower is in complete
compliance for the period ending _______________ with all required covenants
except as noted below, (2) there are no Events of Default, (3) all
representations and warranties in the Agreement are true and correct in all
material respects on this date except as noted below; provided, however, that
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, (4) Borrower, and each of its
Subsidiaries, has timely filed all required tax returns and reports, and
Borrower has timely paid all foreign, federal, state and local taxes,
assessments, deposits and contributions owed by Borrower except as otherwise
permitted pursuant to the terms of Section 5.9 of the Agreement, and (5) no
Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.
Please indicate compliance status by circling Yes/No under “Complies” column.
 
Reporting Covenant
Required
Complies
 
 
 
Financial statements
Monthly within 30 days when Advances are outstanding or requested in said month
Yes No
Compliance Certificate
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
10‑Q, 10‑K (including opinion of auditors) and 8-K
Within 5 days after filing with SEC
Yes No
A/R & A/P Agings and Deferred Revenue Report
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
Transaction Reports
Monthly within 30 days when Advances are outstanding or requested in said month;
otherwise, quarterly within 30 days
Yes No
Board-approved Projections
FYE within 60 days and as updated or amended
Yes No









Financial Covenant
Required
Actual
Complies
 
 
 
 
Maintain at all times:
 
 
 
Liquidity (tested monthly when Advances are outstanding or requested in said
month; otherwise, quarterly)
$7,500,000.00
$_______
Yes No





The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.
New Office, Business or Bailee Locations
Borrower
Collateral Description
Value of Collateral
 
 
 
 
 
 
 
 
 
 
 
 



The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)
---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------


LIMELIGHT NETWORKS, INC.




By:    
Name:    
Title:    
BANK USE ONLY


Received by: _____________________
AUTHORIZED SIGNER
Date: _________________________


Verified: ________________________
AUTHORIZED SIGNER
Date: _________________________


Compliance Status: Yes No



SCHEDULE 1 TO COMPLIANCE CERTIFICATE

FINANCIAL COVENANT OF BORROWER
In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.
Dated:    ____________________


I.    Liquidity (Section 6.9(c))
Required:    $7,500,000.00
Actual:        $___________________
A.
Aggregate amount of unrestricted and unencumbered (other than Liens in favor of
Bank pursuant to the general security interest granted in this Agreement) cash
and Cash Equivalents held at such time by Borrower in Deposit Accounts or
Securities Accounts in Borrower’s name maintained with Bank or Bank’s Affiliates
(must be at least $5,000,000.00)


$   


B.
Availability Amount
$   


C.
Liquidity (line A plus line B)
$   





Is line C equal to or greater than $7,500,000.00?
  No, not in compliance                      Yes, in compliance





SCHEDULE 2
UPDATES TO PERFECTION CERTIFICATE


•
As pertains to sections 1.e, 1.f, 3, and 4, the Company has closed its
subsidiaries in Colombia, Ireland, Mexico, and Spain, its branch office in
Dubai, and is in the process of closing its subsidiaries in Australia, Austria,
and Sweden.

•
As pertains to section 4, the following subsidiaries have changed their business
addresses:



Complete street and mailing address, including couny
Name of Company/Subsidiary
c/o Nortons Group, Highlands House, Basingstoke Road, Spencers Wood, Reading,
Berkshire, RG7 1NT, UK
Limelight Networks UK Ltd.
c/o Orangefield Hong Kong, Room 1906, 19/F, Lee Garden One, 33 Hysan Avenue,
Causeway Bay, Hong Kong
Limelight Networks Hong Kong Limited
c/o RPI Roehm + PARTNER, Elsenheimerstr. 7, Munich, Germany 80687
Limelight Networks Germany GmbH
c/o Orangefield Group, Steupelstraat 32, 3065 JE Rotterdam, The Netherlands
Limelight Networks Netherlands B.V.
Vistra Corporate Services - 60 Paya Lebar Road, #08-43 Paya Lebar Square,
Singapore 409051
Limelight Networks Singapore PTE LTD.



•
As pertains to section 6, the Company has paid off the entire then-outstanding
debt with Dell Financial Services.

•
As pertains to section 11, Mr. Pete Perrone resigned as CFO and was replaced by
Mr. Malhotra.







2046159.3


1

